McCay, Judge.
It is impossible to draw any thread through this judgment, and the pleadings and proceedings in either branch of them before the judgment, so as to make.it harmonize with them. If the case is to be treated as an ordinary suit then the judgment against the security on the replevin bond is wholly outside of the pleadings.. If the case is to be treated as an attachment then there was no declaration filed. We do not say that the plaintiff is without a remedy; all we decide is that his judgment is irregular, so defective as that it has no foundation in the pleadings. We think the court was right in arresting the judgment, leaving it to the plaintiff to take such steps in the future as lie may, under his pleadings, have a right to take, and to apply for such amendments as he may have a right to have.
Judgment affirmed.